Citation Nr: 1538986	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  06-33 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a vision disability, including as secondary to service-connected diabetes mellitus, type II.

2.  Entitlement to an initial compensable evaluation for erectile dysfunction.  

3.  Entitlement to an initial disability rating in excess of 30 percent prior to October 26, 2012 and in excess of 70 percent thereafter for posttraumatic stress disorder (PTSD).

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to June 9, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Patricia Veresink, Counsel


INTRODUCTION

The Veteran had active service from November 1967 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2005, April 2008, and October 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in October 2011.  A copy of the transcript has been associated with the claims file. 

The issue was remanded for further development by the Board in January 2012 to obtain the Veteran's VA outpatient treatment from October 2011 to the present, outpatient treatment records from the West Los Angeles Vet Center from November 2006 to the present, to obtain Social Security records, and to afford VA examinations to determine whether it is at least as likely as not that any currently diagnosed vision disability was caused or aggravated by the Veteran's diabetes mellitus, to determine the current level of PTSD, and to determine the current level of erectile dysfunction.  A review of the record indicates that the Board's directives were substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issue of entitlement to TDIU prior to June 9, 2011 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a vision disability that manifested during service, is causally or etiologically related to service, or is causally or etiologically related to or aggravated by the Veteran's service-connected diabetes mellitus.  

2.  The Veteran's erectile dysfunction is not manifested by penile deformity.

3.  The Veteran's PTSD manifests with occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood consistently throughout the period on appeal, but does not manifest with total occupational and social impairment.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a vision disability have not been met.  38 U.S.C.A. §§1131, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2015).

2.  The criteria for the assignment of an initial compensable rating for erectile dysfunction have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 4.31, 4.115b, Diagnostic Codes 7520, 7521, 7522 (2015).

3.  The criteria for the assignment of an initial disability rating  of 70 percent, but not higher, for PTSD throughout the entire period on appeal have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection - Laws and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Additionally, disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b) (2012).

In order to establish entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) competent evidence establishing a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, presbyopia and astigmatism, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9; VA Manual M21-1, Part VI, Subchapter II, para. 11.07.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection - Vision Disability

The Veteran contends that he has a vision disability that is causally or etiologically related to his service-connected diabetes mellitus.  

The Veteran was afforded a VA examination in January 2013.  The examiner noted that the Veteran had some mild nonproliferative diabetic retinopathy in 2007 and exams following this showed the small heme resolved.  On examination, the Veteran has a small ptosis (lid droop) that is present in both eyes, however, the condition is mild and is not affecting vision.  The Veteran has no ocular disease.  He had a normal examination.  The ptosis does not cause disfigurement.  The examiner found no functional impact.  The claims file was reviewed and the examiner opined that the Veteran does not have a vision disability.  

Treatment records support the VA examiner's history.  A November 2007 VA treatment record revealed 20/20 vision bilaterally, but diagnosed mild nonproliferative diabetic retinopathy.  A subsequent January 2009 VA treatment record noted a small dot heme and noted that a diagnosis of early diabetic retinopathy was questionable based on good glycemic control.  Upon examination with dilation, a March 2010 VA treatment record noted no diabetic retinopathy.  A May 2011 eye exam again showed no diabetic retinopathy.  That record showed that he had a recent teleretinal screening in April 2011 that was normal bilaterally.  

According the American Optometric Association, non-proliferative diabetic retinopathy (NPDR) is the early state of the disease in which symptoms will be mild or non-existent.  It is diagnosed through a comprehensive eye examination.  See http://www.aoa.org/patients-and-public/eye-and-vision-problems/glossary-of-eye-and-vision-conditions/diabetic-retinopathy.  The Board acknowledges that the Veteran had suspected diabetic retinopathy.  However, subsequent examinations showed no retinopathy on multiple thorough eye examinations with dilation and showed good glycemic control.  Therefore, the Board finds that the Veteran does not have diabetic retinopathy and that his eyes are clinically normal. 

The Court has indicated that in the absence of proof of a present disability, there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet.App. 223 (1992).  The evidence shows normal eye examinations.  There is also no evidence of an accurate diagnosis of an eye disability at any point during the claim or appeal period or shortly before the claim period.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

When weighing the evidence of record, the Board finds that the preponderance of the evidence is against the claim.  The medical evidence shows that the Veteran's eyes have remained clinically normal during the appeal period.

As the preponderance of the evidence is against the claim for service connection for a vision disability, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.
Higher Disability Rating - Erectile Dysfunction

Under applicable law, the loss of use of a creative organ (such as the penis) warrants an award of special monthly compensation. See 38 U.S.C.A. § 1114(k) (West 2014); 38 C.F.R. § 3.350(a).  If there is deformity of the penis, removal of the glans, or removal or half or more of the penis itself, a separate compensable rating is warranted.  See 38 C.F.R. § 4.115b, Diagnostic Codes 7520, 7521, 7522. However, a separate compensable rating is not applicable if those features are absent.  38 C.F.R. § 4.31.

Following a review of the relevant evidence in this case, and the applicable law and regulations, it is the Board's conclusion that the preponderance of the evidence is against the assignment of an initial compensable rating for the Veteran's erectile dysfunction.  Simply put, although he suffers from an inability to achieve or maintain an erection, the Veteran does contend, and evidence does not show, that he suffers from deformity of the penis, removal of the glans, or removal or half or more of the penis itself.  As such, a separate schedular rating, apart from the special monthly compensation he is already receiving, is not warranted.

Higher Disability Rating - PTSD

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In any increased rating claim, different ratings can be assigned for different periods of time in a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  When determining the appropriate disability evaluation to assign, the Board's "primary consideration" is the Veteran's symptoms.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).

According to the Diagnostic and Statistical Manual of Mental Disorders, Fourth edition (DSM IV), a global assessment of function (GAF) score reflects the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  DSM IV, American Psychiatric Association (1994), pp.46-47; 38 C.F.R. §§ 4.125(a), 4.130.  A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school.  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

The Veteran's service-connected PTSD has been rated under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411, which provides, in part as follows: 

When the Veteran experiences occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events), a 30 percent disability rating is warranted.

A 50 percent disability rating is warranted when the Veteran experiences occupational and social impairment, with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent disability rating is warranted when the Veteran experiences occupational and social impairment, with deficiencies in most area, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of closest relatives, own occupation, or own name.  38 C.F.R. § 4.130.

In Mittleider v. West, 11 Vet. App. 181 (1998), the United States Court of Appeals for Veterans Claims (Court) held that VA regulations require that when the symptoms and/or degree of impairment due to a Veteran's service-connected psychiatric disability cannot be distinguished from any other diagnosed psychiatric disorders, VA must consider all psychiatric symptoms in the adjudication of the claim.

Prior to October 26, 2012, the Veteran's PTSD is rated at 30 percent.  To receive a 50 percent disability rating, the Veteran's symptoms must result in occupational and social impairment, with reduced reliability and productivity.  To receive a 70 percent disability rating, the Veteran's symptoms must result in occupational and social impairment, with deficiencies in most area, such as work, school, family relations, judgment, thinking or mood.

August 2004 through December 2004 private treatment records show that the Veteran was on medication for psychiatric problems, including hearing voices.  

The Veteran was afforded a VA examination in May 2008.  The examiner noted that he has contact with mother and half siblings.  He reported no problematic effects of alcohol.  Although he is divorced, he has a relationship with his ex-wife.  He is occasionally included in family gatherings.  The Veteran reported that he distances himself.  He has had no suicide attempts and no history of violence or assaultiveness.  He showed fair psychosocial relationships.  He had a constricted affect and reported being depressed a few times a week.  He exhibited a short attention span, but was oriented in all spheres with unremarkable thought process and content.  He had no delusions and understood the outcome of his behavior.  He reported a sleep impairment.  He showed no obsessive or ritualistic behavior, panic attacks, homicidal thoughts, or suicidal thoughts.  The examiner noted good impulse control.  The Veteran was able to maintain minimum personal hygiene and had no problem with activities of daily living.  His memory was described as normal.  The examiner noted distressing recollections, avoidance, anhedonia, detachment, irritability or outbursts of anger, hypervigilance, and exaggerated startle response.  He was diagnosed with PTSD, bipolar disorder, and alcohol dependence.  The examiner assigned a GAF score of 55.  The Veteran showed no total occupational and social impairment, but his PTSD symptoms did result in deficiencies in family relations, work, and mood, but not in judgment, or thinking.  

A November 2009 VA treatment record showed that the Veteran was taking medication regularly, which helps with hearing voices and sleep.  He had no other complaints.  His mood was euthymic.  He had no suicidal or homicidal ideation.  

During the October 2011 hearing, the Veteran reported nightmares, alcoholism to compensate for not sleeping, violent and angry moods, and paranoia.  

The Board finds that a 70 percent disability rating is warranted throughout the period on appeal.  The Veteran suffers from auditory hallucinations, sleep impairment, paranoia, anger, distressing recollections, avoidance, anhedonia, detachment, irritability or outbursts of anger, hypervigilance, and exaggerated startle response.  The examiner in May 2008 found that the Veteran's PTSD symptoms resulted in deficiencies in family relations, work, and mood.

Additionally, the Veteran's symptoms during the initial period on appeal are not significantly different from those reported in the October 2012 VA examination, for which the Veteran was rated at 70 percent.  During that examination, the examiner noted occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  The examiner noted recurrent and distressing recollections, nightmares, avoidance, anhedonia, detachment, restricted affect, difficulty falling or staying asleep, irritability, difficulty concentrating, hypervigilance, exaggerated startle response, depressed mood, anxiety, suspiciousness, chronic sleep impairment, impairment of short and long term memory, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, inability to establish and maintain effective relationships, obsessional rituals which interfere with routine activities, impaired impulse control, and persistent delusions or hallucinations.  

Resolving any reasonable doubt as may arise as to the severity of disability in this case in favor of the Veteran and based on the findings of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood consistently shown throughout the Veteran's treatment records and the consistent exhibition of symptoms by the Veteran, the Board finds that a 70 percent disability rating is warranted throughout the entire period on appeal.  Although the Veteran does not present with all the symptoms provided in the criteria for a 50 percent disability rating, the Board has considered that the symptoms listed in Diagnostic Code 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  

As to whether the Veteran is entitled to a 100 percent disability rating throughout the entire period on appeal, the Veteran's symptoms do not manifest to a degree that more nearly approximates the criteria for a 100 percent disability rating.  The VA examiner in May 2008 specifically found no total occupational and social impairment due to PTSD.  The October 2012 VA examiner did not note any total social or occupational impairment.  Although limited, the Veteran maintains a relationship with his family and his ex-wife.  He also has no problem with activities of daily living and managing his personal hygiene.  Additionally, the Veteran's GAF scores ranged from 50 to 55, indicating moderate to serious impairment.  These scores are consistent with a 70 percent disability rating, but do not indicate any total social or occupational impairment.  

Again, the Board has considered that the symptoms listed in Diagnostic Code 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  As such, the Board notes that the Veteran experiences other symptoms that are not listed in the criteria, but may reflect the severity of his PTSD.  These include, but are not limited to, recurrent and distressing recollections, nightmares, avoidance, anhedonia, detachment, hypervigilance, and exaggerated startle response.  Specifically, the Board has also considered many of the Veteran's symptoms as "like or similar to" the schedular rating criteria causing occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  See Mauerhan, 16 Vet. App. 436.

Based on the evidence of record, and after resolving all doubt in the Veteran's favor, the Board finds that the manifestations of the Veteran's PTSD more nearly approximate the criteria for a 70 percent disability rating throughout the entire period on appeal, and to this extent the appeal is granted.

Extraschedular Consideration

The RO must refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular rating where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b) (1) (2011).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.

The Board finds that the rating criteria contemplate the Veteran's disabilities.  The Veteran's erectile dysfunction is manifested by loss of use of a creative organ and the Veteran's PTSD is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  These manifestations are contemplated in the applicable rating criteria.  As such, the Board finds that the Veteran has not described other functional effects that are "exceptional" or not otherwise contemplated by the assigned evaluations.  Rather, his descriptions of erectile dysfunction and PTSD symptomatology are consistent with the degree of disability addressed by such evaluations.  Therefore, the rating criteria are adequate to evaluate the Veteran's disabilities and referral for consideration of an extraschedular rating is not warranted.   


ORDER

Entitlement to service connection for a vision disability, including as secondary to service-connected diabetes mellitus, type II, is denied.

Entitlement to an initial compensable evaluation for erectile dysfunction is denied.  

Entitlement to an initial disability rating in excess of 70 percent, but not higher, for PTSD throughout the entire period on appeal is granted.


REMAND

The Board notes that with the grant of an initial disability rating of 70 percent for PTSD throughout the entire period on appeal, the Veteran now meets the schedular requirements for TDIU.  Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (VA to "determine all potential claims raised by the evidence, applying all relevant laws and regulations"); See also Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that an appeal for higher rating includes a claim for TDIU, if reasonably raised by the record).  

The Veteran's Social Security Administration (SSA) records show entitlement to total disability due to the non-service connected psychiatric disability of paranoid schizophrenia.  The examiner in October 2012 indicated that it is not possible to differentiate what portion of the occupational and social impairment indicated above is caused by each mental disorder.  The Board finds that a VA examiner should review the Veteran's treatment records prior to June 9, 2011 and address the functional impairment caused by the Veteran's service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Obtain an opinion from a VA examiner or a vocational specialist, to ascertain the impact of the Veteran's service-connected disabilities on his ability to secure or follow a substantially gainful occupation prior to June 9, 2011.  The examiner should review the claims file and address the functional impact of the Veteran's service-connected disabilities on his ability to secure or follow a substantially gainful occupation consistent with his education, training, and work history.  When describing the functional effects, the examiner must not consider the Veteran's age or any non-service connected disabilities.

2.  Then adjudicate the Veteran's claim for entitlement to a TDIU prior to June 9, 2011.  If the benefit sought on appeal remains denied, the Veteran and his representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


